Exhibit 10.2




SHARE PURCHASE AGREEMENT
by and between
ROIVANT SCIENCES LTD.
and
AXOVANT SCIENCES LTD.
Dated as of June 5, 2018









--------------------------------------------------------------------------------










SHARE PURCHASE AGREEMENT
THIS SHARE PURCHASE AGREEMENT (“Agreement”), dated as of June 5, 2018, is made
by and between ROIVANT SCIENCES LTD. (the “Investor”), a Bermuda exempted
company, with its principal place of business at Suite 1, 3rd Floor, 11-12 St.
James’s Square, London SW1Y 4LB, United Kingdom, and AXOVANT SCIENCES LTD. (the
“Company”), a Bermuda exempted company, with its principal place of business at
Suite 1, 3rd Floor, 11-12 St. James’s Square, London SW1Y 4LB, United
Kingdom. The Investor and the Company are collectively referred to as “the
Parties.”
WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to issue and sell to the Investor, 14,285,714 common shares, par value
$0.00001 per share ( “Common Shares”), for an aggregate amount of
$24,999,999.50, at the Price Per Share (as defined below), under the terms and
conditions of this Agreement; and
 
WHEREAS, each of the Parties wishes to set forth in this Agreement certain terms
and conditions regarding, among other things, the Investor’s ownership of the
Common Shares being purchased hereby.
    
NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:




ARTICLE I
DEFINITIONS
When used in this Agreement, the following terms shall have the respective
meanings specified therefor below:
“Business Day” shall mean any day other than a Saturday or Sunday or a day on
which banks located in New York, New York or Bermuda are authorized or required
by law to close.
“Governmental Entity” shall mean any federal, state, municipal, local,
provincial, regional Governmental Entity in the United States or other political
subdivision thereof or in any foreign country and any Person exercising
executive, legislative, judicial regulatory or administrative functions of or
pertaining to government.
“Information Sharing Agreement” shall mean that certain Amended and Restated
Information Sharing and Cooperation Agreement in substantially the form attached
as Exhibit A hereto.
“Legal Restraint” shall mean any temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by or under the authority
of any Governmental Entity.
“Material Adverse Effect” shall mean any events, occurrences or circumstances
which give rise to or would reasonably be expected to give rise to, individually
or in the aggregate, a material adverse effect on (i) the business, properties,
financial condition, results of operations or prospects of the Company, or (ii)
the ability of the Company to comply with its obligations under this Agreement
and the related transaction documents.
“Person” shall mean and include an individual, a part-ner-ship, a joint venture,
a corporation, a limited liability company, a limited liability partnership, a
trust, an incor-porated organization and a Governmental Entity.
“SEC” shall mean the U.S. Securities Exchange and Commission or any successor
agency thereto.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.


ARTICLE II


1

--------------------------------------------------------------------------------





PURCHASE AND SALE OF COMMON SHARES
Section 2.1 Issuance of Common Shares. Subject to the terms and conditions
hereof, on the date hereof, the Company agrees to issue and sell to the
Investor, and the Investor agrees to purchase, 14,285,714 Common Shares (the
“Purchased Shares”) for an aggregate purchase price of $24,999,999.50 (the
“Purchase Price”) representing a per share price of $1.75 (the “Price Per
Share”).
Section 2.2     Closing. The purchase and sale of the Purchased Shares (the
“Closing”) shall occur on the second (2nd) full Business Day following the
satisfaction or waiver of each closing condition set forth under Article V
hereto (the “Closing Date”) at the offices of Cooley LLP, 3175 Hanover Street,
Palo Alto, CA 94304, or such other place as shall be determined by agreement
between the Company and the Investor.
Section 2.3     Delivery. (a) At or prior to the Closing, the Company shall
deliver or cause to be delivered the following to the Investor:
(i) an electronic copy of a share certificate, registered in the Investor’s
name, representing the Purchased Shares, or a copy of an account statement
issued by the Company’s transfer agent, evidencing a book entry notification for
the Purchased Shares in the name of the Investor;
(ii) a certificate dated the Closing Date and executed by an authorized officer
of the Company that each of the conditions set forth in Sections 5.1(a), 5.2(a),
5.2(b) and 5.2(c) are satisfied in all respects; and
(iii) a counterpart to the Information Sharing Agreement, duly executed by the
Company.


(b) At the Closing, the Investor shall deliver the following to the Company:
     (i) payment of the Purchase Price by wire transfer of immediately available
funds to an account specified by the Company at least one (1) Business Day prior
to the Closing; and
(ii) a counterpart to the Information Sharing Agreement, duly executed by the
Investor.






2

--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Investor as follows:
Section 3.1 Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Bermuda. The Company has all requisite corporate power and corporate
authority to own and operate its properties and assets, to carry on its business
as now conducted, to enter into this Agreement and any related transaction
documents, to issue and sell the Purchased Shares and to carry out the other
transactions contemplated under this Agreement and any related transaction
documents. The Company’s Certificate of Incorporation, Memorandum of Association
and Second Amended and Restated Bye-laws as filed with the SEC (together, the
“Organizational Documents”) are true, correct and complete copies of said
documents as in effect on the date hereof.
Section 3.2 Authorization. All corporate action on the part of the Company, its
directors and shareholders necessary for the authorization, execution and
delivery of this Agreement and the related transaction documents, the
performance of all obligations of the Company thereunder, including the
authorization, issuance and delivery of the Purchased Shares, has been taken.
This Agreement and the related transaction documents have been duly executed and
delivered by the Company and constitute valid and legally binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms (except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
relating to or affecting enforcement of creditors’ rights).
Section 3.3 No Conflicts. The execution, delivery and performance of this
Agreement and the related transaction documents and compliance with the
provisions thereof by the Company, does not and shall not: (a) violate any
provision of law, statute, ordinance, rule or regulation or any ruling, writ,
injunction, order, judgment or decree of any Governmental Entity, (b) conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute (whether or not with due notice or lapse of time, or both) a
default (or give rise to any right of termination, cancellation or acceleration)
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company pursuant to any agreement,
document, instrument, contract, understanding, arrangement, note, indenture,
mortgage, lease or permit to which the Company is a party, or under which the
Company or any of its assets is bound or affected, or (c) violate or conflict
with any of the provisions of the Organizational Documents; except, in the case
of subsections (a) and (b) as would not have a Material Adverse Effect.
Section 3.4 Valid Issuance of Purchased Shares. When issued, sold and delivered
in accordance with the terms hereof for the consideration expressed herein, the
Purchased Shares shall be validly issued and outstanding, fully paid and
nonassessable, free from any encumbrances or restrictions on transfer, including
preemptive rights, rights of first refusal or other similar rights, other than
restrictions on transfer under this Agreement and the related transaction
documents and under federal and state securities laws.
Section 3.5 Governmental Consents. No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
Governmental Entity is required in connection with the consummation of the
transactions contemplated by this Agreement and the related transaction
documents, except for registration or qualification, or taking such action to
secure exemption from such registration or qualification, of the Purchased
Shares under applicable state or federal securities laws, which actions shall be
taken, by and at the expense of the Company, on a timely basis as may be
required.
Section 3.6 Offering. Subject to the accuracy of the Investor’s representations
set forth in Sections 4.3 and 4.4, the offer, sale and issuance of the Purchased
Shares to be issued in conformity with the terms of this Agreement constitute
transactions which are exempt from the registration requirements of the
Securities Act and from all applicable state registration or qualification
requirements, other than those with which the Company has complied.
Section 3.7 Brokers’ or Finders’ Fees. No broker, finder, investment banker or
other Person is entitled to any brokerage, finder’s or other fee or commission
in connection with the transactions contemplated by this Agreement.


ARTICLE IV


3

--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     The Investor hereby represents and warrants as follows:
Section 4.1 Organization; Good Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of Bermuda. The
Investor has all requisite corporate power and corporate authority to enter into
this Agreement and the related transaction documents, to purchase the Purchased
Shares and to carry out the other transactions contemplated under this Agreement
and the related transaction documents.
Section 4.2 Authorization. All corporate action on the part of the Investor, and
its directors and shareholders necessary for the authorization, execution and
delivery of this Agreement and the related transaction documents, the
performance of all obligations of the Investor thereunder, including the
subscription and purchase of the Purchased Shares, has been taken. This
Agreement has been duly executed and delivered by the Investor and constitutes a
valid and legally binding obligation of the Investor, enforceable against the
Investor in accordance with its terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application relating to or affecting enforcement of
creditors’ rights).
Section 4.3 Purchase Entirely for Own Account. The Purchased Shares shall be
acquired for investment for the Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the Investor has no present intention of selling, granting any
participation, or otherwise distributing the Purchased Shares. The Investor does
not have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participation to such Person any of the Purchased
Shares.
Section 4.4 Investment Experience and Accredited Investor Status. The Investor
is knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Purchased Shares. The
Investor is an “accredited investor” (as defined in Rule 501 of Regulation D
under the Securities Act).
Section 4.5 Restricted Stock. The Investor understands that the Purchased
Shares, when issued, shall be restricted securities under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. It is understood that the certificates
representing the Purchased Shares shall bear the following legend:


“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of that such registration is not required or unless
sold pursuant to Rule 144 of the Securities Act or a registration statement
thereunder.”
Section 4.6 No General Solicitation. The Investor understands and acknowledges
that neither the Company nor any other person offered to sell the Purchased
Shares to it by means of any form of “general solicitation” (as such term is
used in Regulation D under the Securities Act) or advertising, including but not
limited to: (A) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or (B) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising.


ARTICLE V


CONDITIONS TO CLOSING
 
Section 5.1    Conditions to the Obligations of the Company and the Investor.
The respective obligations of the Company and the Investor hereunder to
consummate the Closing are subject to fulfillment, prior to or at the Closing,
of the following conditions (compliance with which or the occurrence of which
may be waived in whole or in part by either the Company or the Investor in
writing with respect to fulfillment of conditions to its own obligations to the
extent permitted by applicable law):


4

--------------------------------------------------------------------------------





    (a)     No Legal Restraint shall be in effect preventing the consummation of
the transactions contemplated by this Agreement and any related transaction
documents.
(b)     The Company shall have prepared and sent an “information statement” (the
“Information Statement”) as defined in Rule 14c-1 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), containing the information
specified in Schedule 14C under the Exchange Act in all material respects, to
its shareholders in a manner consistent with the requirements set forth under
Rule 14c-2(d) under the Exchange Act.
(c)    A period of twenty (20) calendar days shall have elapsed following the
date on which the Information Statement is sent to the Company’s shareholders in
accordance with clause (b) of this Section 5.1.
(d)    The Purchased Shares shall have been duly listed on the Nasdaq Global
Select Market, subject to notice of issuance.
Section 5.2    Conditions to the Obligations of the Investor. The obligations of
the Investor hereunder to consummate the Closing are subject to fulfillment,
prior to or at the Closing, of the following conditions (compliance with which
or the occurrence of which may be waived in whole or in part by the Investor in
writing):
(a)    The Company shall have performed and complied in all material respects
with all the terms, provisions and conditions of this Agreement to be complied
with and performed by the Company at or before the Closing.
(b)    Since the date of this Agreement, there shall have been no event or
occurrence that would have a Material Adverse Effect.
(c) Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the Closing as if made as of the Closing,
other than those representations and warranties qualified by materiality or
Material Adverse Effect which shall be true and correct in all respects.
(d)     The Company shall have delivered or caused to be delivered to the
Investor the items set forth in Section 2.3(a).


Section 5.3 Conditions to the Obligations of the Company. The obligations of the
Company hereunder to consummate the Closing are subject to fulfillment, prior to
or at such Closing, of the following conditions (compliance with which or the
occurrence of which may be waived in whole or in part by the Company in
writing):
 
    (a)     Each of the representations and warranties of the Investor shall be
true and correct in all material respects on and as of the Closing as if made as
of the Closing, other than representations and warranties made as of a specified
date, which shall be true and correct as of the date so specified.


(b)     The Investor shall have performed and complied in all material respects
with all the terms, provisions and conditions of this Agreement to be complied
with and performed by the Investor at or before such Closing.
(c)     The Investor shall have delivered or caused to be delivered to the
Company the items set forth in Section 2.3(b).
         Section 5.4 Frustration of Closing Conditions. Neither the Company nor
the Investor may rely on the failure of any condition set forth in this Article
V to be satisfied if such failure was caused by (i) such party’s failure to act
in good faith or to use its reasonable best efforts to cause the Closing to
occur, or (ii) such party’s own representations and warranties not being true
and correct.


ARTICLE VI
MISCELLANEOUS


5

--------------------------------------------------------------------------------





Section 6.1     Further Assurances. The parties agree to take such reasonable
steps and execute such other and further documents as may be necessary or
appropriate to cause the terms and conditions contained herein to be carried
into effect.
Section 6.2    Successors and Assigns. Except as otherwise expressly provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties. This
Agreement and the rights and duties of the Company set forth herein may not be
assigned, in whole or in part, by the Company.
Section 6.3     Entire Agreement. This Agreement (including exhibits hereto)
contains the complete understanding of the parties with respect to the subject
matter hereof and thereof and super-sedes all prior understandings and writings
relating to the subject matter hereof and thereof. The exhibits to this
Agreement are incorporated into and form an integral part hereof.
Section 6.4     Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflict of laws principles. Each of the parties
irrevocably submits to the exclusive jurisdiction of any state or federal court
sitting in the County of New York, in the State of New York, for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. To the fullest extent they may effectively do
so under applicable law, the parties hereto irrevocably waive and agree not to
assert, by way of motion, as a defense or otherwise, any claim that they are not
subject to the jurisdiction of any such court, any objection that they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.


6

--------------------------------------------------------------------------------







Section 6.5    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.
Section 6.6    Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
Section 6.7    Notices. All notices, instructions and other communications
hereunder or in connection herewith shall be in writing, shall be sent to the
address of the relevant party set forth below and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nation-wide overnight courier service,
or (d) sent by email or facsimile transmission, with a confirmation copy to be
sent by registered or certified mail, return receipt requested, postage prepaid.
Any such notice, instruction or communication shall be deemed to have been
delivered upon receipt if delivered by hand, three (3) Business Days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
one (1) Business Day after it is sent via a reputable nationwide overnight
courier service, or when transmitted and receipt is confirmed, if transmitted by
facsimile or email (if such transmission is on a Business Day; or otherwise, on
the next Business Day following such transmission). Either party may change its
address by giving notice to the other party in the manner provided above.
To the Company:
Axovant Sciences Ltd.
 
Suite 1, 3rd Floor
11-12 St. James’s Square
London SW1Y 4LB, United Kingdom


Attention: Gregory Weinhoff, Principal Financial Officer
Email: gregory.weinhoff@axovant.com
With a copy (which
Cooley LLP
shall not constitute
notice to the Company):
3175 Hanover Street
Palo Alto, CA 94304
 
 
 
 Attention:Frank Rahmani
(650) 843-5753
Email: rahmaniff@cooley.com


John T. McKenna
(650) 843-5059
Email: jmckenna@cooley.com
To the Investor:
Roivant Sciences Ltd.
 
Suite 1, 3rd Floor
11-12 St. James’s Square
London SW1Y 4LB, United Kingdom
 
Attention: Allen Waxman, General Counsel
Email: allen.waxman@roivant.com 
With a copy to (which
White & Case LLP
shall not constitute
1221 Avenue of the Americas
notice to the Investor):
New York, New York 10020
 
Attention: Chang-Do Gong
                  (212) 819-7808
Email: cgong@whitecase.com



7

--------------------------------------------------------------------------------





Section 6.8 Expenses. Each party shall pay its own fees and expenses with
respect to this Agreement. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or the Articles, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
Section 6.9 Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.
Section 6.10 Severability. If, under applicable laws, any provision hereof is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement (“Severed
Clause”), then, it is mutually agreed that this Agreement shall endure except
for the Severed Clause. The parties shall consult and use their reasonable best
efforts to agree upon a valid and enforceable provision which shall be a
reasonable substitute for such Severed Clause in light of the intent of this
Agreement.
[Remainder of page intentionally blank.]


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
ROIVANT SCIENCES LTD.
By:    /s/ Marianne L. Romeo            
Name:     Marianne L. Romeo
Title:    Head, Global Transactions & Risk Management
AXOVANT SCIENCES LTD.
By:    /s/ Gregory Weinhoff            
Name:     Gregory Weinhoff
Title:     Principal Financial Officer




8